                           Case 6:20-cv-00075-RSB-CLR Document 26 Filed 03/02/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOEY WHITAKER,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:20-cv-75

                  EXCELL INDUSTRICES; JOHN DOE; JANE DOES; and
                  VIDALIA SMALL ENGINE SERVICE,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated February 24, 2021, granting Plaintiff Joey

                      Whitaker's Motion to remand, the Court remands this case to the Toombs County

                      State Court. This case stands closed.




            Approved by: ________________________________
                           ________________
                                         _________________
                                                        _




            March 2, 2021                                                       John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
